     Case 2:19-cv-01729-KJD-DJA Document 8 Filed 10/26/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    CLYDE LEWIS also known as                              Case No. 2:19-cv-01729-KJD-DJA
     LOUIS RANDOLPH,
4                                                                          ORDER
                                             Plaintiff
5
            v.
6
     JAMES DZURENDA et al.,
7
                                         Defendants
8
9
            On October 9, 2020, this Court issued a screening order directing Plaintiff to file
10
     an amended complaint and directing the Clerk of the Court to send Plaintiff the approved
11
     form for filing a 42 U.S.C. § 1983 complaint, a copy of his original complaint, and a copy
12
     of his ninth claim. (ECF No. 4 at 11). On October 23, 2020, Plaintiff filed a motion for
13
     copies of the screening order, his original complaint, and his ninth claim. (ECF No. 7 at
14
     1). According to Plaintiff’s motion, he only received a copy of the electronic minutes of
15
     the screening order and the approved § 1983 complaint form but never received the
16
     screening order or copies of his original complaint and ninth claim. (Id. at 2). Plaintiff
17
     also seeks an extension of time to file his amended complaint. (Id.) The Court grants
18
     Plaintiff’s motion to receive copies of the screening order, original complaint, and ninth
19
     claim and will grant Plaintiff until Monday, November 30, 2020, to file an amended
20
     complaint.
21
            For the foregoing reasons, it is ordered that the motion for copies (ECF No. 7) is
22
     granted.
23
            It is further ordered that the Clerk of the Court will send to Plaintiff courtesy copies
24
     of the screening order (ECF No. 4), his original complaint (ECF No. 5), and his ninth claim
25
     (ECF No. 3).
26
            It is further ordered that if Plaintiff chooses to file a first amended complaint curing
27
     the deficiencies of his complaint, as outlined in the screening order (ECF No. 4), Plaintiff
28
     will file the first amended complaint on or before Monday, November 30, 2020.
     Case 2:19-cv-01729-KJD-DJA Document 8 Filed 10/26/20 Page 2 of 2



1           It is further ordered that, if Plaintiff fails to file a first amended complaint curing the
2    deficiencies outlined in the screening order, this action will be subject to dismissal without
3    prejudice.
4
5           DATED THIS 26th day of October 2020.
6
7                                                UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
